Citation Nr: 1453412	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left foot disability, status post bunionectomy, first metatarsophalangeal, hallux limitus, and degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right foot disability, status post bunionectomy, first metatarsophalangeal, hallux limitus, and degenerative joint disease.

3.  Entitlement to an initial compensable evaluation for right foot osteomyelitis.

4.  Entitlement to service connection for kidney disease, to include as secondary to the service-connected foot disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his bilateral foot disability, status post bunionectomy, first metatarsophalangeal, hallux limitus, and degenerative joint disease and right foot osteomyelitis.  The last examination for the Veteran's feet was in July 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
 
The Veteran had a VA genitourinary examination in July 2010.  The examiner diagnosed the Veteran with kidney disease and opined that it was not possible to determine to what degree the Veteran's use of Naprosyn pain medication for the service-connected joint conditions had contributed to or aggravated kidney function without resorting to speculation.  It was noted that a side effect of NSAID medication, which includes Naprosyn, was kidney dysfunction, which could resolve upon withdrawal of the medication or could lead to chronic kidney disease.  However, Naprosyn was only one of numerous risk factors responsible for kidney dysfunction or disease.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that the VA examiner's opinion is insufficient because the rationale of why an opinion could not be stated without resorting to speculation did not include discussion of other risk factors for kidney disease.  Therefore, on remand the Veteran should be scheduled for a new examination.

VA treatment records to July 2010 have been associated with the claims file, in addition to treatment records from one day in May 2012.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate all pertinent, outstanding records with the claims folder, including VA treatment records from July 2010 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service kidney symptomatology, as well as the nature, extent and severity of his foot symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, afford the Veteran a VA examination to determine the current severity of his bilateral foot disabilities, status post bunionectomy, first metatarsophalangeal, hallux limitus, and degenerative joint disease, and right foot osteomyelitis.  All necessary testing should be administered, with all relevant findings reported.  The claims folder should be made available to and reviewed by the examiner, who should review the Veteran's history, including the results of diagnostic studies.

4.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of kidney disease.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is to state whether the Veteran has a diagnosis of kidney disease, and if so whether it is at least as likely as not that it had its onset in service or is otherwise related to service.

The examiner must also state whether it is at least as likely as not that any diagnosed kidney disease was 
caused or aggravated by the service connected foot disabilities, to include as due to Naprosyn or other medications used to treat the conditions.  

Complete rationales must be provided.  If the examiner cannot state any opinion requested without resorting to speculation, he must state why that is so, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

